TEXAS STATE LIBRARY AND ARCHIVES WORKSHEET

Court of Appeals Number: 03-21-00063-CR                         Opinion Issued:      5/26/21
Trial Court Case Number: 19-6431CR-3                            Mandated:

Style: The State of Texas
    v. Tristan Graham Stecker


Appeal from: COUNTY COURT AT LAW NO 3                                                County: HAYS

Six years after the final disposition of a civil case and twenty-five years after the final disposition
of a criminal case (sentence of 20 years or less), the clerk shall destroy all records filed in the
court related to the case. See Tex. Gov’t Code Ann. § 51.204(d). Prior to destruction, records of
the appellate court determined to be archival state records will be forwarded to the Texas State
Library and Archives Commission for preservation.

The following criteria should be considered when identifying archival state records:

        any landmark legal opinion;
        any case with a high degree of inherent legal interest;
        any case that involved significant people or events;
        any case that received a high degree of media attention;
        natural resource litigation (land and /or oil disputes with statewide impact, water
         rights and open beach cases);
        cases where monetary judgments exceed $10 million;
        cases involving a minimum of $1 million in state tax revenue; or
        records that, in the opinion of the Court, contain highly concentrated, unique, and
         valuable information unlikely to be found in any other source available to
         researchers.

Recommendation:        X DESTROY         RETAIN                   Signed:     ZH      (IN) with
permission

Comments: